..               Case 1:18-mj-03021-BPG Document 1-1 Filed 11/05/18 Page 1 of 3

                                                                                       -       _FILED
                   AFFIDAVIT IN SUPPORT OF A CRIMINAL COMPLAIN'f A NU.OGG~                                                 _   ENTE:Rf;D
                                    ARREST WARRANT                         --                                                  RSCEIVSD

                                                                                                  NOV 05 2018                     ~
            1.      I, Sarah Lewis, being first duly sworn, do hereby depose and state l!2at/(I~fh~Decial
                                                                                              ~    • U.S   OJsT.   reJRE
                                                                                      BY      DISTRICT OF RIOT COURT
 Agent of the Federal Bureau of Investigation.           I have been so employed since July 20l5~~PofPl1TV

 received extensive training in interview and interrogation techniques, arrest procedures, and the

 preparation and execution of search and seizure warrants. I also have assisted in white collar and

 Organized       Crime and Drug Enforcement           Task Force (OCDETF)        investigations            in various

 capacities. As a Special Agent, I have written and executed multiple search warrants, participated in

 the execution of multiple Title III interceptions, including reviewing taped conversations pertaining

 to organized       crime and narcotics     organizations,     and planned   and executed         multiple          arrest

 operations. I have also participated in several prison corruption cases and am a member of the

 Maryland Prison Corruption Task Force that was established to combat corruption in Maryland

 pnsons.

            2.      Based on my experience in prison corruption cases, I know that inmates will often

 work with corrupt correctional          officers    (COs) and outside facilitators        to help smuggle in

 contraband.       Contraband can include tobacco, Suboxone strips, K2 (synthetic marijuana), cellular

 telephones, and other electronic items.          Corrupt COs routinely charge between $500 to $2000 to

     smuggle in various packages of contraband. Inmates will then break the packages of contraband

     down and sell to other inmates for profit.

            3.      Based on the facts set forth in this affidavit, I believe that there is probable cause to

     believe that Hope GLADDEN possessed with the intent to distribute Suboxone, a Schedule III

     controlled substance, in violation of21U.S.C.    9 841.
            4.      GLADDEN is a Correctional Officer ("CO") employed at the Eastern Correctional

     Institute ("ECI") in Westover, Maryland.          Several cooperating   inmates housed at ECI have

                                                         1
                Case 1:18-mj-03021-BPG Document 1-1 Filed 11/05/18 Page 2 of 3
                                                                    18.3      Q   21 BPG
independently informed law enforcement that GLADDEN has smuggled contraband into ECI in the

past few years.

           5.        On October 30, 2018, the Honorable A. David Copperthite          issued two search

warrants to search two U.S. Express Mail parcels addressed to P.O. Box 756 located at the

Fruitland, Maryland, Post Office Station. From Post Office paperwork, P.O. Box 756 appears to be

registered to a "Shirley Gladden."

           6.        The first package was addressed to a "Josie G." from a "Warnishia 'Hagans.

Warnishia Hagans' name appears on the visitors log for a Warren Hagans, a current ECI inmate,

and the address of this package (3551 55th Ave in Hyattsville) appears to be the address of Warren

Hagans's parents.        The phone number associated with the sender of package (202-910-8948) also

appeared associated with Hagans: Warren Hagnas has used the jail call system to make or attempt
                                                                                  1
approximately 148 calls to this number during just the month of October 2018          In one jail call with

this number, on October 1,2018, Warren Hagans told a female voice to tell "C girl" to tell "C" to

"mail the urn, to overnight the bitches" (believed to refer to Suboxone) and the "technologies"

(believed to refer to cellphones) to her because his "Bronco" (believed to refer to a smuggling CO)

is "ready to pull off'        (believed to refer to smuggling contraband).     Law enforcement          first             ;;

recognized Warnishia Hagans' name because Warren Hagans has been the subject of DPSCS                             iJrJ ~
                                                                                                 D~ ~rt".,      01   +-
                                                                                                       r.~h
                                                                                                          •.$d.~
investigations into controlled dangerous substances smuggling at ECI.                           of
                                                                                                  CQ        1\ 01'\
                                                                                                       {'r~<-         .:r •.
           7.        The search of the package from Warnishia Hagans revealed at least 70 suboxone~~S

strips, consistent with law enforcement's interpretation of the above-referenced jail call.

           8.        The second package searched was also addressed to "Josie G." The label indicated

that it was sent by a "Curtis Jones" at 3304 Ryan Drive in Suitland, Maryland, but a search of law

enforcement databases reflects that there is no association between the name "Curtis Jones" and the


I   As of 10/29/18
                                                     2
                Case 1:18-mj-03021-BPG Document 1-1 Filed 11/05/18 Page 3 of 3


address provided.     The search of that package revealed more Suboxone strips and suspected K-2

(synthetic marijuana) stuff inside a stuffed animal.

        9.        After searching both packages, and photographing their contents, law enforcement

repackaged them with all content, including the Suboxone strips.                  On November 2, 2018, law

enforcement set up surveillance at the Fruitland, Maryland Post Office Station. GLADDEN arrived

and took possession of both Suboxone-containing            packages.    She was subsequently intercepted by

law enforcement.

        10.       Based on my experience and training, I know that the quantity of Suboxone strips

contained inside the packages is inconsistent with personal use and is consistent with further

distribution.



                                                                         Ills-Itt
                                                                               Date


                                          -;rt
Subscribed and sworn before me this    _5_ day of November             2018:


 ~
Hon. Beth P. Gesner •
United States Magistrate Judge




                                                       3
